     9:14-cv-03699-RMG          Date Filed 05/04/21       Entry Number 386     Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 BEAUFORT DIVISION

UNITED STATES OF AMERICA ET AL.,
EX REL. SCARLETT LUTZ and KAYLA
WEBSTER,

 Plaintiffs/Relators,

                         v.                                Civil Action No. 9:14-cv-3699-RMG

LABORATORY CORPORATION OF
AMERICA HOLDINGS,

       Defendants.

                         MOTION TO WITHDRAW AS ATTORNEY

       James Lynn Werner herewith moves and gives notice that John G. Tamasitis, counsel of

record for the Defendant, Laboratory Corporation of America Holdings (“LabCorp”), in the

above-referenced action, is no longer associated with the law firm of Parker Poe Adams &

Bernstein LLP effective April 16, 2021 and moves and requests that John G. Tamasitis be

removed from the list of parties receiving electronic notice of filings.

       Pursuant to Local Civ. Rule 83.I.07(a), said withdrawal will not leave LabCorp

unrepresented and such withdrawal is with the consent of LabCorp and their remaining counsel.

Parker Poe Adams & Bernstein LLP, and all other attorneys of record for LabCorp, including

James Lynn Werner, will continue to represent the Defendant LabCorp.

       This the 4th day of May, 2021.

                                              s/ James Lynn Werner
                                              James Lynn Werner (Fed. Id. #1079)
                                              Alexandra Blair Breazeale (Fed Id. #13378)
                                              PARKER POE ADAMS & BERNSTEIN LLP
                                              1221 Main Street, Suite 1100
                                              Columbia, SC 29201
                                              Telephone: (803) 253-8913
                                              Facsimile: (803) 255-8017

PPAB 6292864v1
     9:14-cv-03699-RMG   Date Filed 05/04/21   Entry Number 386      Page 2 of 3




                                    jimwerner@parkerpoe.com
                                    alexbreazeale@parkerpoe.com

                                    Stephen G. Sozio (admitted pro hac vice)
                                    Ohio Bar No. 0032405
                                    JONES DAY
                                    901 Lakeside Avenue
                                    Cleveland, Ohio 44114
                                    Phone: (216) 586-3939
                                    Fax: (216) 579-0212
                                    Email: sgsozio@jonesday.com

                                    Heather M. O’Shea (admitted pro hac vice)
                                    Illinois Bar No. 6287953
                                    JONES DAY
                                    77 West Wacker Drive
                                    Chicago, Illinois 60601
                                    Phone: (312) 782-3939
                                    Fax: (312) 782-8585
                                    Email: hoshea@jonesday.com

                                    B. Kurt Copper (admitted pro hac vice)
                                    Texas Bar No. 24117918
                                    Jonathan D. Guynn (admitted pro hac vice)
                                    Texas Bar No. 24120232
                                    JONES DAY
                                    2727 North Harwood Street
                                    Dallas, Texas 75201
                                    Phone: (214) 220-3939
                                    Fax: (214) 969-5100
                                    Email: bkcopper@jonesday.com
                                    Email: jguynn@jonesday.com

                                    Benjamin B. Menker (admitted pro hac vice)
                                    Ohio Bar No. 0091995
                                    M. Ryan Harmanis (admitted pro hac vice)
                                    Ohio Bar No. 0093642
                                    JONES DAY
                                    325 John H. McConnell Blvd., Suite 600
                                    Columbus, Ohio 43215
                                    Phone: (614) 469-3939
                                    Fax: (614) 461-4198
                                    Email: bmenker@jonesday.com
                                           rharmanis@jonesday.com

                                    Counsel for Defendant Laboratory
                                    Corporation of America Holdings

                                       2
PPAB 6292864v1
     9:14-cv-03699-RMG      Date Filed 05/04/21   Entry Number 386      Page 3 of 3




                             CERTIFICATE OF SERVICE

       I certify that on May 4, 2021, I electronically filed the foregoing MOTION TO

WITHDRAW AS COUNSEL using the CM/ECF system, which will send notification of this filing

to all Counsel of record.


                                            s/ James Lynn Werner
                                            Counsel for Laboratory Corporation of
                                            America Holdings
